This controversy grew out of a contested election case. It is brought to this court by an application for a writ of error. *Page 284 
Defendant in error files a motion to dismiss the same upon the ground that this court has no jurisdiction to entertain it, because it can only reach this court by appeal.
Such seems to be the settled law. Article 3065, Vernon's Sayles' St.; Buckler v. Turbeville, 17 Tex. Civ. App. 120, 43 S.W. 810; Jackson et al. v. Butler et al., 38 Tex. Civ. App. 613, 86 S.W. 772.
The motion therefore is granted, and the cause dismissed for want of jurisdiction.